[Cite as Howard v. Miller, 2014-Ohio-2100.]

                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


ALPHONSO HOWARD,                              )
                                              )   CASE NO. 14 BE15
        PETITIONER,                           )
                                              )
        - VS -                                )        OPINION
                                              )         AND
MICHELE MILLER, WARDEN,                       )     JUDGMENT ENTRY
                                              )
        RESPONDENT.                           )

CHARACTER OF PROCEEDINGS:                         Petition for Writ of Habeas Corpus

JUDGMENT:                                         Petition Dismissed. Respondent's
                                                  Motion to Dismiss Granted.

APPEARANCES:
For Petitioner:                                   Alphonso Howard, Pro-se
                                                  Inmate #494548
                                                  Belmont Correctional Institution
                                                  P.O. Box 540
                                                  St. Clairsville, OH 43950

For Respondent:                                   Mike DeWine
                                                  Ohio Attorney General
                                                  Maura O'Neill Jaite
                                                  Assistant Attorney General
                                                  Ohio Attorney General's Office
                                                  Criminal Justice Section
                                                  150 East Gay Street, 16th Floor
                                                  Columbus, OH 43215


JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite

                                                  Dated: May 12, 2014
[Cite as Howard v. Miller, 2014-Ohio-2100.]


PER CURIAM.
        {¶1}    Petitioner Alphonso Howard is an inmate at the Belmont Correctional
Institution in St. Clairsville, Ohio. On March 28, 2014, he filed a petition for writ of habeas
corpus against Respondent Michelle Miller, the Warden at that institution. Respondent
has filed a motion to dismiss and/or for summary judgment in response.
        {¶2}    Petitioner was found guilty of forty counts of importuning and sentenced to a
total of eleven years and five months in prison. The Eighth District affirmed that judgment
in State v. Howard, 8th Dist. No. 88237, 2007-Ohio-991. Petitioner sought relief in
habeas corpus on the ground that his trial counsel was ineffective. That action was
dismissed due to several procedural defects and failure to state a claim in habeas corpus.
Howard v. McFaul, 8th Dist. No. 90530, 2007-Ohio-5531, ¶1.
        {¶3}    Petitioner here has failed to attach any pertinent commitment papers to his
petition as required by R.C. 2725.04(D). Failure to attach copies of commitment papers,
such as the judgment entry of sentence, as part of the original filing of the petition for
habeas corpus requires the dismissal of the petition. Clark v. Miller, 7th Dist. No. 13 BE
13, 2013-Ohio-2958, ¶1, citing Bloss v. Rogers, 65 Ohio St. 3d 145, 146, 602 N.E.2d 602
(1992).
        {¶4}    Accordingly, Respondent's motion is granted and the petition for writ of
habeas corpus is dismissed. Costs taxed against Petitioner. Final order. Clerk to serve
notice as provided by the Civil Rules.

DeGenaro, P.J., concurs.
Vukovich, J, concurs.
Waite, J., concurs.